Citation Nr: 0033431	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-14 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran's active military service extended from November 
1954 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the appellant's claim for service 
connection for the veteran's cause of death.  In August 1998, 
the appellant's  claim was expanded to include cause of death 
as a result of exposure to herbicides.


REMAND

The Board observes that recently enacted legislation has 
eliminated the concept of a well-grounded claim, enhanced the 
VA's duty to assist a claimant in developing the facts 
pertinent his or her claim, and expanded the VA's duty to 
notify the claimant and his or her representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The appellant contends that the veteran died either as a 
result of exposure to Agent Orange in service, or as a result 
of testing while in the military; and she maintains that the 
veteran developed his fatal liver cancer as a result thereof.

A preliminary review of the claims file shows that the 
service medical records have been obtained.  The official 
death certificate indicates that the veteran died at home in 
April 1997, and that there was not an autopsy.  The cause of 
death as listed on the certificate of death was carcinoma of 
the liver.  During his lifetime, the veteran was service-
connected for residuals of cholecystectomy, hearing loss, 
pinguecula of the left eye, and residuals of trauma to the 
right little finger, all rated noncompensable.  

The claims file also reflects that in a July 1998 statement, 
J. Sanchez, MD, a medical oncologist, refers to the veteran's 
history as a heavy drinker due to anxiety while in the 
service, as told by the veteran's wife, and states that "it 
is safe to assume that the patient more than likely may have 
had hepatic cirrhosis that predisposed him to a 
hepatocellular carcinoma."  While the Board acknowledges 
this medical information; and while an itemized statement for 
the veteran's terminal care is included in the claims file, 
the actual records of treatment from Dr. Sanchez have not 
been included in the claims file.  In addition, the 
information of record, including the June 1998 medical 
statement, further indicates that the veteran received 
treatment for his fatal liver cancer at the Nellis Air Force 
Base prior to his death.  These record should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should ask the appellant to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, who 
have treated the veteran for liver cancer 
during his lifetime.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured and 
associate them with the claims folder, to 
specifically include any and all medical 
records pertaining to treatment provided 
by the Nellis Air Force Base Hospital, 
dating from January 1997; and those 
pertaining to treatment provided by Dr. 
Sanchez, dating from February 1997.  If 
the RO cannot obtain any of the medical 
records indicated by the appellant, it 
should follow the proper procedures under 
the Veterans Claims Assistance Act.

2.  The RO should arrange for the 
veteran's medical records to be reviewed 
by an appropriate VA medical specialist.  
The physician should be asked to review 
the service medical records and the post 
service medical reports, as well as the 
July 1998 letter from Dr. J. Sanchez, and 
render an opinion on the following 
questions:

A.  Is it at least as likely as not 
that the veteran's fatal liver 
carcinoma originated during the 
veteran's service? 

B.  Is there any link between the 
veteran's fatal liver carcinoma and any 
disability for which he was service 
connected at death, specifically his 
residuals of cholecystectomy?

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON 
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



